PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/543,877
Filing Date: 19 Aug 2019
Appellant(s): Vaidya et al.



__________________
Paul P. Kriz, Esq.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 July 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 February 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s arguments, filed 12 July 2021, have been fully considered but they are not persuasive. The Final Office action mailed 22 February 2021 (Final) should be affirmed, because none of Appellant’s arguments, despite the length of the Appeal Brief, amount to more than general allegations of patentability. Appellant’s arguments are merely reproductions of claims, reproductions of selected portions of the prior art (many of which are repeatedly reproduced), and conclusory statements – resulting in lengthy, repetitive and verbose “arguments” with little substance to consider and address. 
All of Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to general allegations that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
For example, Appellant’s discussion of claim 1 beings on page 16 of the Appeal Brief and ends on page 22, making the discussion 6 pages long. Page 16 merely includes a reproduction of claim 1. Pages 17-19 are almost entirely filled with reproductions of figures and text from Quan et al. (US Patent Application Publication No. 2019/0349954, hereinafter Quan). Page 20 includes another reproduction of claim 1, a paragraph repeatedly restating the elements associated with “second bit information” without citing any portion of the disclosure of the present application, and a paragraph repeatedly concluding that Quan’s second buffer report is 
Appellant does not appear to attempt to determine the proper scope of the claims from their perspective beyond simply concluding that none of Quan’s disclosure discloses any portion of the claimed invention of any of the claims. Appellant does not mention or cite any standard on which their interpretation of the claims is based. Since Appellants provides no standard for basing their arguments on, they do not provide any analysis for how the claimed invention is distinguished over the prior art such as by comparing the Final’s mapping of the prior art to the claimed invention and what they perceive as the proper scope of the claims. Therefore, Appellant’s arguments amount to conclusory statements of patentability.
Therefore, none of Appellant’s arguments are persuasive, and Examiner respectfully requests the Final Office action to be affirmed.

In case the Patent Trial and Appeal Board does not agree with the above assessment that all of Appellant’s “arguments” are merely conclusory statements each are individually addressed below.
In order to address all of the Appellant’s concerns as comprehensively and concisely as practical, the proper broadest reasonable interpretation of claim 1, as representative of the broadest reasonable interpretation of all the claims, is provided below along with concise and 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification" (emphasis added). The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (emphasis added)

See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). In summary, the broadest reasonable interpretation of the claims must be consistent with the Specification without improperly importing limitations from the Specification.
Here, the Final reasons that Quan discloses multiple embodiments including multiple elements that each appear to be well within the scope of the broadest reasonable interpretation of claim 1. Quan discloses a particular example that the Specification of the present application 
Prior art disclosing matter within the scope of claim 8 must also apply to claim 1 since claim 8 depends on claim 1 and further limits the scope of “first bit information” and “second bit information.” If matter within the narrower scope of claim 8 is disclosed in the prior art, then the broader scope of claim 1 must also be disclosed by that same matter. If matter within the scope of claim 8’s first bit information and second bit information cannot be applied to the scope of claim 1’s first bit information and second bit information, then claim 8 cannot be said to properly further limit claim 1 as required by 35 USC 112(d), and claim 8 cannot be allowed.
The limitations at issue from claim 1 are:
i) first bit information specifying attributes of a first data payload in the first configured grant communication, and
ii) second bit information specifying attributes of a second data payload to be communicated in a second configured grant communication from user equipment to a wireless base station.



Present Application’s Claimed Elements
Quan’s Disclosed Elements
First Bit Information
BSR1, BSR2, ID2
Second Bit Information
BSR2, ID2, BSR3, ID3…
First Configured Grant Communication
First UL Data (transmission)
Second Configured Grant Communication
Second/Subsequent UL Data (transmission)


BSR1 – a buffer status report indicating the amount of service data corresponding to a first service group that is buffered by a UE. Quan paragraphs 38 and 123.
BSR2 – a buffer status report indicating the amount of service data corresponding to a second service group that is buffered by a UE. Quan paragraph 19.
ID2 – identity information (such as service group information) used to indicate a correspondence of service data of a second service group as to the second service group. Quan paragraph 200.
BSR3, ID3… - similar to BSR2 and ID2 – corresponding to a third or further service group. Ibid.
First UL Data (transmission) – an initial uplink (UL) transmission, and/or the initial UL transmission’s payload, corresponding to a first service group following reception of first UL scheduling information from a base station (BS). Quan Fig. 3 and paragraphs 122-123 and 197.
Second/Subsequent UL Data (transmission) – a UL transmission subsequent to the first UL data transmission and/or the subsequent UL transmission’s payload. Quan paragraph 257.


The Specification of the present application (hereinafter Specification), at p. 11 lines 22-25, discloses wherein “bit information (such as W, X, and Y) includes frequency domain information specifying a degree to which the user equipment plans to use available channel bandwidth to convey the second configured grant communication to the wireless base station.” The Specification further provides an example of “frequency domain information” at p. 3 lines 24-27 as “specify[ing] an amount of buffered data to be transmitted over a wireless communication link to the wireless base station” (emphasis added). Thus, information specifying an amount of buffered data to be transmitted in association with a configured grant communication is encompassed by the scopes of claim 1’s “first bit information” and “second bit information” according to the broadest reasonable interpretation of claim 1. However, claim 1’s scopes of “first bit information” and “second bit information” also encompass identifier values selected from multiple identifier values as specified by resource allocation information, as further limited by dependent claim 8. 
As provided in the Final Re Claim 1, Quan’s disclosure, at Figures 3 and 5 and paragraphs 123 and 196-197, discloses matter mapped to the “first bit information.” Final Re Claim 1, pp 6-7. As cited, Quan discloses first uplink (UL) data as including BSR1 indicating an amount of service data of a first service group (SD1) buffered by the UE that is yet to be transmitted, SD1, itself, and BSR2 indicating an amount of service data of a second service 
One having ordinary skill in the art at the time the present application was filed would have recognized and appreciated that “an amount of buffered data,” as used in the present application, encompasses an open-ended range including zero (0) and any integer value greater than 0. Thus, disclosure of any buffer status report associated with data to be transmitted by a UE to a BS in the prior art would appear to be within the scope of the claimed “first bit information” and/or “second bit information.” Here, Quan discloses BSR1 and BSR2 as indicating amounts of buffered data at the UE to be transmitted in subsequent UL data, which could include one or more transmissions. Quan Figs. 3, 5, and paragraphs 19, 123, 197, 199 and 293. Consequently, BSR1 and BSR2, by at least indicating whether data for an associated service group is still buffered by the UE, indicate attributes of service data included with the BSRs in the first UL data – they at least indicate whether the included service data is the last of the service data associated with a specified service group. Conveyance of such information might help a network device determine how to allocate resources for handling service data for various service groups. Thus, Quan’s BSR1 appears to be well within the scope of the proper broadest reasonable interpretation for the claimed “first bit information.” Similarly, if SD2 is included in the first UL data with BSR2, then BSR2 also discloses matter well within the scope of the claimed “first bit information,” and so does ID2 for specifying the service group associated with SD2. 
Therefore, the Final properly cites Quan as anticipating the claimed first bit information by disclosing BSR1, BSR2 and ID2, which may each be mapped to the claimed first bit information as anticipating that limitation. Further, Quan’s disclosure of BSR2 is also well 
Further, the Final provides, at Re Claim 8, that Quan further anticipates first bit information including an identifier value, because Quan discloses the first UL data including BSR2, SD2, an identifier identifying BSR2’s and SD2’s association with the second service group (ID2). Final pp. 12-14 citing Quan paragraphs 199-200. Quan discloses ID2 as provided by a BS to the UE along with other IDs, and the UE selecting ID2 to be included in the first UL data according to the relative priorities of each service group that each ID identifies. Quan Fig. 3 and 5, paragraphs 113, 119, 122, 124, 138-140, 155, 157-158, 197, 199-200 and 217. Thus, Quan’s disclosure of ID2 appears to be well within the scope of claim 8’s “identifier value,” and further well within the scope of claim 1’s “first bit information.”
As provided in the Final, Quan, at Fig. 3 and paragraphs 113, 138-140, 155 and 157-158, discloses the UE receiving a resource allocation (i.e., a configured grant) from a BS including service group information, such as identity information, for multiple service groups, from which the UE uses for determining/selecting a service group for an UL request and UL data transmission according to an attribute or priority of the service groups. Final Re Claim 7, pp 11-12. Quan, at Fig. 5 and paragraphs 199-200, discloses the UE selecting the first service group, second service group and third service group for a first UL data transmission. 
Since the first UL data is already associated with the first service group, inclusion of Buffer Status Reports (BSRs) and/or service data for second and third service groups in the first UL data requires including identifiers for those service groups (i.e., ID2 and an identifier for the third service group (ID3)) along with BSR2, SD2 and a BSR for the third service group (BSR3)). Quan paragraph 200. ID2 and ID3 identify the service group for SD2 included in the first UL 
Thus, the Final provides evidence that goes well beyond what is necessary and sufficient for proving that, by a preponderance of the evidence, Quan anticipates “first bit information” as required in claim 1 with regards to Re Claim 1 and Re Claim 8 of the Final. Therefore, at least Quan’s BSR1, BSR2 and ID2 each individually anticipate the claimed first bit information when any one of them is included in the first UL data.
With regard to claim 1’s second bit information, as provided above, the Final mapped Quan’s disclosure of ID3 being included in first UL data to second bit information as required by claim 8, which further limits the second bit information of claim 1. Quan paragraphs 199-200 and Final Re Claim 8, pp. 12-14. Thus, at least this portion of Quan discloses specific matter that is well within the scope of second bit information as required by claim 1.

Therefore, at least Quan’s BSR2, BSR3, ID2 and ID3 each individually anticipated the claimed second bit information when each are included in first UL data and in second UL data with SD2 and SD3.
Appellant does not appear to particularly argue whether Quan discloses the UE as in a wireless network environment, whether it produces a first configured grant communication, and whether the UE communicates the first configured grant communication to a wireless BS. Thus, Quan’s disclosure, at Fig. 1, paragraph 102, Fig. 3, paragraphs 112, 121-122, and 124, appears to sufficiently disclose matter within the scope of these limitations. Therefore, the Final properly relied upon Quan for anticipating claim 1.


In response to Appellant’s argument on pages 19-20 of the Appeal Brief that, in substance, Quan’s disclosure of communicating BSR2 in an UL resource if sufficient resources are available is in contrast to multiple configured grant communications including a first configured grant communication including the recited limitations of claim 1 provided above, Examiner respectfully disagrees.
Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
As provided on page 7 above, the proper mapping of elements disclosed by Quan to the claimed elements is first UL data (Quan Fig. 3, S306, paragraph 122) transmitted on second UL resources (Quan Fig. 3, S306, paragraph 124) configured by a BS (Quan Fig. 3, paragraphs 112, 121) are mapped to the claimed first configured grant communication, second UL data (Quan Fig. 3, S310, paragraph 229) transmitted on fourth UL resources configured by the BS (Quan paragraphs 224-229 and 249-250) are mapped to the claimed second configured grant communication, BSR1, BSR2 and ID2 included in the first UL data (Quan Figs. 3 and 5, paragraphs 199-200) are mapped to the claimed first bit information, and BSR2, BSR3, ID2 and ID3 included in the first UL data and the second UL data (Quan Figs. 3 and 5, paragraphs 199-200),  are mapped to the second bit information. Due to the breadth of the claimed elements, the same matter disclosed by Quan anticipating one claimed element may also anticipate another claimed element since the claimed elements (first and second bit information) are not explicitly required to be different elements.

In response to Appellant’s argument on page 20 of the Appeal Brief that, in substance, the claimed wireless BS is informed as to the attributes of a second payload associated with a second configured grant communication via second bit information in a first configured grant communication, Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., informing a wireless ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Here, the claims do not include limitations related to how a BS may use certain types of information provided to it by a UE. Thus, consideration for how useful such a BSR would be in practice is superfluous for determining whether Quan anticipates claim 1 as provided in the Final.
Even if the claims were amended to explicitly require a BS to be informed as to the attributes of a second data payload associated with a second configured grant communication, Quan appears to further anticipate this matter. Quan discloses the UE transmitting first UL data, including BSR1, SD1, BSR2, SD2 and ID2 (Quan Fig. 5 paragraphs 199-200), to the BS, and the BS receives the first UL data (Quan Fig. 3 paragraphs 122 and 124). Quan further describes the BS using the received first UL data to determine UL resources for the UE to use for transmitting 
Therefore, even if claim 1 were to be amended to explicitly require the BS to be informed of the attributes of a second data payload associated with a second configured grant communication when a first configured grant communication, including first and second bit information indicating the second data payload’s attributes, is communicated from a UE to the BS, Quan would still anticipate such a limitation.
In response to Appellant’s argument on page 20 of the Appeal Brief that, in substance, Quan’s BSR2 is not within the scope of the claimed second bit information, Examiner respectfully disagrees. As provided above, the broadest reasonable interpretation of “second bit information” encompasses a buffer status report, because the Specification of the present application explicitly provides that indicating an amount of buffered data to be transmitted by the UE is a specific example of the claimed second bit information. Specification p. 3 lines 24-27. Quan explicitly discloses BSR2 being included in the first UL data and that SD2 may be included in second UL data. Quan Figs. 3, 5 and paragraphs 199-200, 213 and 224-229. Thus, Quan explicitly discloses matter well within the scope of the claimed second bit information as cited in the Final.
Further, Quan discloses first UL data also including BSR3, SD3 and ID3, and second UL data also possibly including BSR3, SD3 and ID3. Quan Fig. 5, paragraphs 199-200 and 229. Therefore, Quan not only discloses BRS2, which is well within the scope of the claim in light of the Specification, but also discloses ID2, BSR3 and ID3, which are also well within the scope of only indicates that first UL data may include a BSR for a service group is not congruent to the facts of the present application.
In response to Appellant’s argument on page 20 of the Appeal Brief that, in substance, Quan merely indicates that a first UL resource carrying data of a first service group may include a buffer status report of a second service group, which is supposedly not a second configured grant communication, Examiner respectfully disagrees.
As provided in the Final at Re Claim 1 (pp. 6-8), Re Claim 8 (pp. 12-14) and on page 7 above, Quan discloses multiple embodiments that appear to disclose matter well within the scope of the claimed second bit information. As provided above, Quan discloses first UL data as including BSR2, BSR3, ID2 and ID3, all of which are well within the scope of the second bit information in light of the Specification according to Broadest Reasonable Interpretation as provided above. Quan Fig. 5, paragraphs 197 and 199-200. 
Regarding whether “a second service group” is within the scope of “a second configured grant communication,” Appellant has apparently misunderstood or misread the mapping provided in the Final. As provided in the Final, a UE’s subsequent transmission of service data on third UL resources configured by radio access network device (i.e., a BS) – illustrated by Quan’s Fig. 3 step S310, not service groups per se, were mapped to “a second configured grant communication.” Final pp. 7-8 citing Quan at Figs. 3, 5 and paragraphs 199, 213, and 224-229.
Therefore Appellant’s argument regarding whether second configured grant communication is not persuasive, since Appellant apparently misunderstood the mapping laid out in the Final. The proper mapping is provided at page 7 above and need not be repeated again here.

Applicant's argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Here, despite being presented with evidence of the present Application indicating that a BSR with within the scope of first and second bit information, Appellants chooses to merely state that a BSR doesn’t indicate information about a second configured grant communication instead of comparing and contrasting the scope of “second bit information” read in light of the Specification and Quan’s disclosure of BSR2, BSR3 or ID3. Thus Appellant’s argument lacks any semblance of analysis – making it no more than a mere general allegation of patentability. Actual analysis comparing Quan’s disclosure to second bit information is provided above and in the Final – this analysis need to be repeated again here.
Therefore, Appellant’s general allegation of patentability is not persuasive.
In response to Appellant’s argument on page 20 of the Appeal Brief that, in substance, the claimed invention is distinguished over the prior art because Appellant’s conclusory statements are supposedly persuasive, Examiner respectfully disagrees. As provided above, none of Appellant’s conclusions are persuasive arguments, let alone proper arguments. Therefore, the claimed invention is not distinguished over the prior art of record.
In response to Appellant’s argument on page 20 of the Appeal Brief that, in substance, Quan’s BSR2 merely indicates an amount of SD2 buffered by the UE, Examiner respectfully disagrees for the reasons provided above. For the reasons provided above, the scope of “second 
In response to Appellant’s argument on pages 20-21 of the Appeal Brief that, in substance, Quan’s BSR1 is not within the scope of first bit information because BSR1 merely indicates an amount of service data for the first service group buffered by the UE, Examiner respectfully disagrees. As provided above, the Final Re Claim 1 provides that the Specification explicitly describes an indication of an amount of buffered data as an example of first bit information. Final pp. 6-8 referring to the Specification at p. 3 lines 24-27 and p. 11 lines 22-25. Since Appellant may act as their own lexicographer and their own description of the term “bit information”, is described as encompassing frequency domain information encompassing a buffer status report, Quan’s disclosure of BSR1 and BSR2 appear to be well within the scope of “first bit information” under Broadest Reasonable Interpretation when reading the claims in light of the Specification. Therefore, Quan explicitly discloses multiple embodiments that are well within the scope of the claimed first bit information.
In response to Appellant’s argument on page 21 of the Appeal Brief that, in substance, Quan mentions neither a data payload in a configured grant communication nor bit information indicating attributes of a data payload in any communication, Examiner respectfully disagrees. 
Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Here, Appellant merely concludes that Quan does not disclose data payloads and fails to address Quan’s first UL data and second UL data, which were clearly mapped to the claimed 
In response to Appellant’s argument on page 21 on the Appeal Brief that, in substance, the claimed invention is fundamentally different from the disclosure of Quan because a recipient BS is provided with knowledge from the first and second bit information of attributes of a respective data payloads, Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., providing a recipient BS with knowledge) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Even if the supposed claimed limitation were to be explicitly included into claim 1, Quan, as cited in the Final Re Claim 1, still discloses the supposed matter at issue for the reasons provided above. Quan discloses first UL data as including BSR1, SD1, BSR2, SD2, BSR3, ID2, SD3 and ID3, and the first UL data being transmitted by the UE and being received by the BS that configured a first UL resource upon which the first UL data was transmitted. Final Re Claim 1, pp. 6-8 and Re Claim 8, pp. 12-14 citing Quan Figs. 3, 5 and paragraphs 122, 124, 196-197 and 199-200. Therefore, Appellant has not provided any differences, let alone fundamental differences, between the claimed invention and the disclosure of Quan as provided in the Final.
In response to Appellant’s argument on page 21 of the Appeal Brief that, in substance, Appellant’s conclusions are persuasive and requests that claims 1-10 and 27-40 be allowed accordingly, Examiner respectfully disagrees. As provided above, Appellant’s arguments fail to 
In response to Appellant’s argument on page 21 of the Appeal Brief that, in substance, Appellant’s conclusions are persuasive and requests that claims 11-19 be allowed accordingly, Examiner respectfully disagrees. As provided above, Appellant’s arguments fail to distinctly point out any differences between or distinguish the claimed invention from the prior art of record as relied upon the Final.
In response to Appellant’s argument on page 21 of the Appeal Brief that, in substance, Appellant’s conclusions are persuasive and requests that claim 20 be allowed accordingly, Examiner respectfully disagrees. As provided above, Appellant’s arguments fail to distinctly point out any differences between or distinguish the claimed invention from the prior art of record as relied upon the Final.
In response to Appellant’s argument on page 21 of the Appeal Brief that, in substance, Appellant’s conclusions are persuasive and requests that the dependent claims be allowed accordingly, Examiner respectfully disagrees. As provided above, Appellant’s arguments fail to distinctly point out any differences between or distinguish the claimed invention from the prior art of record as relied upon the Final.
Therefore, Examiner respectful requests that the rejection of claims 1-40 be upheld as provided in the Final.
With regard to Appellant’s arguments regarding claim 2 – 
In response to Appellant’s argument on page 23 of the Appeal Brief that, in substance, Quan’s BSR2 merely indicates an amount of data buffered by the UE, and not any matter that 
A “timeslot,” as used in the present application, does not have an art-recognized special definition. A similar looking but different term, “slot,” is an art-defined term that has been defined in the art as a unit of time of a particular length for mapping signals to physical resources in time and frequency for wireless communication, such as under the Long Term Evolution (LTE or 4G) communication standard defined by the 3rd Generation Partnership Project (3GPP) in TS 36.211 since at least Version 1, which was uploaded and made public as of 19 March 2007, and attached hereto. See 3GPP TS 36.211 V1.0.0 pp. 7, § 4.1. Since the application does not specifically use the term “timeslot” to be equivalent to the term “slot,” “timeslot” must be interpreted under Broadest Reasonable Interpretation according to its plain meaning – a generic slot or unit of time. Thus, the broadest reasonable interpretation of claim 2 merely requires a second configured grant communication to be communicated from the claimed UE to the claimed BS at some time after the claimed the first configured grant communication is communicated. 
Claim 2 does not specify or require a particular time or amount of time in which either the first configured grant communication or second configured grant communication are transmitted other than to require a second configured grant communication to occur subsequent to the first configured grant communication. The specification does not appear to disclose any particular embodiments as examples that would encompassed by the claimed limitations of claim 2. The claimed timeslots are not further limited or described as being particularly defined or assigned by the BS in any configured grants that might be received by the claimed UE configuring the UE to transmit the claimed configured grant communications at any particular 
As provided in the Final Re Claim 2, Quan explicitly discloses transmitting the second UL data to the BS that configured the second UL resource subsequent to transmitting the first UL data to the BS that also configured the first UL resource in an LTE system. Final Re Claim 2 pp. 8-9 citing Quan Figs. 3, 5 and paragraphs 111 and 213. As provided above, Quan discloses a UE provided in an LTE system determining the content of first UL data as including indications specifying attributes about service data included in the first UL data and service data to be included in second service data, such as whether the service data included in the UL data is the last service data associated with its service group that had been buffered by the UE and identifying the service group to which a BSR and service data are associated, and indicating the amount of service data buffered by the UE that is to be transmitted in subsequent UL data. Quan Figs. 3, 5 and paragraphs 111, 196-197, 199-200, and 213. Thus, even if the term “timeslot” wee equated to “slot,” Quan, as cited in the Final, still discloses first and second UL transmissions as occurring in different slots. Therefore, Quan explicitly discloses embodiments that are well within the scope of claim 2, as claim 2 is currently written.
In response to Appellant’s argument on page 24 of the Appeal Brief that, in substance, Examiner relied on impermissible hindsight (using the claimed invention as a basis to reject itself) in order to reject claim 2, Examiner respectfully disagrees. Whether hindsight is relied upon to reject a claim is normally associated with obvious-type rejections, such as those required by 35 USC 103. However, the Final provides a rejection of claim 2 on the basis of anticipation, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In other words, the claims must be explicitly considered in order to determine whether the claims may be allowed or should be rejected in view of the prior art.
Here, the Final clearly and concisely cites portions of Quan and clearly and concisely maps elements disclosed in Quan to each of the claimed elements of the claimed inventions of all the claims according to the broadest reasons interpretation of each claim’s elements. Appellant has failed to particularly point out any element that was not explicitly addressed in the Final.
Therefore, Appellant’s accusation of improper hindsight or merely relying on the claims to rejection the claims without citing prior art is erroneous and not congruent with the facts of the present application as presented in the Final, if not outright bewildering.
With regard to Appellant’s argument regarding claim 3 – 
In response to Appellant’s argument on page 26 of the Appeal Brief that, in substance, Quan does not disclose an indication of first data bits indicating attributes of a first data payload in a respective uplink communication, Examiner respectfully disagrees for the reasons provided above with regard to Appellant’s arguments regarding claim 1.
In response to Appellant’s argument on page 26 of the Appeal Brief that, in substance, Quan’s BSR2 merely indicates an amount of buffer data associated with a second service group 
In response to Appellant’s argument on page 26 of the Appeal Brief that, in substance, Quan does not disclose the claimed second bit information indicating a planned usage of a wireless link over which a second configured grant communication is to be transmitted, Examiner respectfully disagrees. 
As provided above, the Specification explicitly discloses specifying an amount of buffered data to be transmitted over a wireless communication link to a wireless BS as an example of second bit information. Specification p. 3 lines 24-27. As provided in the Final, Quan discloses BSRs as specifying an amount of buffered data for a specific service group to be transmitted wirelessly in an UL communication from the UE to the BS. Quan paragraphs 19 and 123. Quan discloses including BSR2, ID2, BSR3, SD3 and ID3 in first uplink data to indicate attributes of service data to be transmitted in a subsequent UL communication. Quan Figs. 3 and 5, paragraphs 199-200. Quan also discloses the UE transmitting second UL data on additional UL resources configured by the BS and determining content to include in the second UL data the same manner as the UE determined what content to include in the first UL data. Final Re Claim 1, p. 8 and Re Claim 3, pp. 9-10 citing Quan paragraphs 211, 213, 225, 227 and 229. 
Thus, Quan discloses an embodiment where the first UL data includes BSR2 indicating the amount of SD2 buffered at the UE to transmit in second UL data and ID2, and where the second UL data includes BSR2, SD2, BSR3, SD3, a buffer status report for a fourth service group (BSR4), ID2, ID3 and BSR4’s service group identifier (ID4) – any one of BSR2, ID2, BSR3, ID3, BSR4 and ID4 indicate attributes of service data that may be included in subsequent UL data. Service group identifiers at least indicate that the UE intends to use second UL data to 
Further, Quan discloses the first UL data as including BSR1, SD1, BSR2, SD2, BSR3, ID2 and ID3. Quan Figs. 3, 5 and paragraphs 199-200. BSR3 and ID3 at least indicate that the UE intends/plans to transmit SD3 in subsequent UL data such as second UL data or even third UL data. Therefore, Quan discloses multiple embodiment including multiple elements that disclose matter well within the scope of the claimed second bit information indicating a planned usage of a wireless link for transmitting a second configured grant communication.
In response to Appellant’s argument on page 26 of the Appeal Brief that, in substance, Quan’s BSR merely discloses an amount of data buffered at a UE, Examiner respectfully disagrees for the reasons provided above with regard to Appellant’s arguments regarding claim 1.
In response to Appellant’s argument on page 26 of the Appeal Brief that, in substance, Examiner relied on impermissible hindsight to find claim 3 anticipated by Quan, Examiner respectfully disagrees for the reasons provided above with regard to Appellant’s argument regarding claim 2.
With regard to Appellant’s argument regarding claim 4 – 
In response to Appellant’s argument on page 27 of the Appeal Brief that, in substance, Quan does not disclose second bit information including time domain information specifying a degree to which the UE plans to subsequently use a wireless link to convey a second configured grant communication to the BS, Examiner respectfully disagrees.
size of data payload. Specification p. 3 Lines 16-20.
As provided above and in the Final, Quan discloses a UE transmitting first UL data on a first UL resource configured by a BS, wherein the first UL data may include BSR1, SD1, BSR2, SD2, BSR3, ID2 and ID3, and the UE transmitting second UL data on a third UL resource configured by the BS, wherein the second UL data includes BSR2, SD2 ID2, BSR3, SD3 and ID3. Quan Figs. 3, 5 and paragraph 229 describing subsequent uplink transmission and referring back to paragraphs 199-200 describing step S306. Thus, Quan at least implies that the BSR2 included in the first UL data indicates a size of a data payload for SD2 to be transmitted in the second UL data. Since an indication of a size of a data payload is described by the Specification as an example of the claimed time domain information specifying a degree to which the UE plans to subsequently use the wireless link, and Quan discloses indicating the size of the data payload of SD2 to be transmitted in the second UL data, then Quan discloses matter well within the scope of the claimed time domain information. Therefore, the Final properly relies on Quan as anticipating claim 4.
In response to Appellant’s argument on page 28 of the Appeal Brief that, in substance, Examiner relied on impermissible hindsight to find claim 4 anticipated by Quan, Examiner respectfully disagrees for the reasons provided above with regard to Appellant’s arguments regarding claim 2.
With regard to Appellant’s argument regarding claim 5 – 

An applicant is entitled to be their own lexicographer. In some cases, the meaning of a particular claim term may be defined by implication, that is, according to the usage of the term in the context in the specification. See Phillips v. AWH Corp., 415 F.3d 1303, 1320-21, 75 USPQ2d 1321, 1332 (Fed. Cir. 2005) (en banc); Vitronics Corp. v. Conceptronic Inc., 90 F.3d 1576, 1583, 39 USPQ2d 1573, 1577 (Fed. Cir. 1996). But where the specification is ambiguous as to whether the inventor used claim terms inconsistent with their ordinary meaning, the ordinary meaning will apply. Merck & Co. v. Teva Pharms. USA, Inc., 395 F.3d 1364, 1370 (Fed. Cir. 2005) (The Federal Circuit reversed the district court’s construction of the claim term "about" as "exactly." The appellate court explained that a passage in the specification the district court relied upon for the definition of "about" was too ambiguous to redefine "about" to mean "exactly" in clear enough terms. The appellate court held that "about" should instead be given its plain and ordinary meaning of "approximately.").
Here, as provided above and in the Final, the Specification, at p. 3 lines 24-27, provides an example of second bit information including frequency domain information specifying a degree to which the UE plans to use the wireless link as specifying an amount of buffered data to be transmitted over the wireless link to the BS. Thus, the Specification unambiguously uses the term “frequency domain information specifying a degree to which the UE plans to use available channel bandwidth,” as claimed in Claim 5, to encompass “specifying an amount of buffered data to be transmitted over the wireless communication link” from the UE to the BS.

In response to Appellant’s argument on page 29 of the Appeal Brief that, in substance, repeats Appellant’s previous argument, Examiner still respectfully disagrees for the reasons provided above.
In response to Appellant’s argument on page 30 of the Appeal Brief that, in substance, Examiner relied on impermissible hindsight to find claim 5 anticipated by Quan, Examiner respectfully disagrees for the reasons provided above with regard to Appellant’s arguments regarding claim 2.
With regard to Appellant’s arguments regarding claim 6 – 
In response to Appellant’s argument on page 31 of the Appeal Brief that, in substance, Quan does not mention a first UL resource including second bit information indicating communication transmission parameter settings associated with communicating a second configured grant communication to the BS, Examiner respectfully disagrees.
As provided above and in the Final, Quan explicitly discloses the BS determining UL resources to configure for UE to perform a subsequent UL transmission based on information that the BS received from the UE including BSR1, SD1, BSR2, and ID2. Thus, Quan discloses at 
In response to Applicant’s argument on page 31 of the Appeal Brief that, in substance, Quan says nothing about a first uplink communication including information about any other uplink communication, Examiner respectfully disagrees. As provided above and in the Final, Quan discloses first UL data including BSR1, SD1, BSR2, and ID2 which are received by the BS and used by the BS to configure UL resources for a subsequent UL transmission by the UE. Thus, that information in the first UL data serves as information about other uplink communications. Final p. 11 citing Quan at Fig. 3, paragraphs 211 and 213.
In response to Appellant’s argument on page 31 of the Appeal Brief that, in substance, Quan does not teach or suggest second bit information indicating communication parameter settings, Examiner respectfully disagrees. Since, as provided above, a BS receiving the first UL data uses the BSR2 and ID2 in the first UL data to configure resources for the UE to use to transmit second UL data, then BSR2 and ID2 appear to indicate communication parameter settings, such as a size of uplink data for a second service group that UE plans to transmit to the BS in subsequent UL data. Therefore, as provided in the Final, Quan appears to disclose matter well within the scope of claim 6.
In response to Appellant’s argument on page 32 of the Appeal Brief that, in substance, Examiner relied on impermissible hindsight to find claim 6 anticipated by Quan, Examiner respectfully disagrees for the reasons provided above with regard to Appellant’s arguments regarding claim 2.

With regard to Appellant’s argument regarding claim 7 – 

In response to Appellant’s argument on page 35 of the Appeal Brief that, in substance, Quan does not disclose the UE receiving resource allocation information including multiple identifier values selectable by the UE to generate configured grant configurations, Examiner respectfully disagrees. 
As provided in the Final, Quan discloses the service group configuration information received by the UE as including service group information including identity information such as service type or service name, the UE determining service groups from the service group configuration information (i.e., the service group configuration information included multiple identifiers for multiple service groups), and selecting a service group for UL communication according to an attribute or priority of the service groups as provided in the service group configuration information. Quan Fig. 3, paragraphs 138-140, 155 and 157-158. As provided above and in the Final Re Claim 1, the UE generates first UL data according to the selected service group(s) and the scheduled resources it received to transmit the first UL data to the BS. Final pp. 6-8 citing Quan at Figs. 3, 5, paragraphs 122, 124, 197 and 199-200. Therefore, was clearly cited and reasoned to anticipate the limitation at issue.

As of the earliest possible priority date for the present application, the term “determine” was defined, in pertinent part, by Merriam-Webster to mean “to settle or decide by choice of alternatives or possibilities.” Likewise, the term “select” was defined, in pertinent part, by Merriam-Webster to mean “to choose (as by fitness or excellence) from a number or group: pick out.” The definitions are attached hereto. Since claim 7 requires a UE to select an identifier from multiple identifiers, and Quan discloses a UE determining a service group to include in UL data according to multiple service group identifiers, such as those indicating each service group’s relative priority, the terms “select” and “determine” as used in the claims and in Quan appear to be synonymous. Thus, Quan’s disclosure of a UE determining a service group from multiple service groups according to their service group identifiers, as disclosed at paragraphs 157-158, appears to be equivalent to claimed “selection”. Thus, Quan discloses a UE determining a service group identifier from multiple service group identifiers – Quan’s service group identifiers are selectable. Therefore, as provided in the Final, Quan was properly relied upon for anticipating claim 7.
In response to Appellant’s argument on page 35 of the Appeal Brief that, in substance, Examiner relied on impermissible hindsight to find claim 7 anticipated by Quan, Examiner 
With regard to Appellant’s argument regarding claim 8 –
In response to Appellant’s argument on page 38 of the Appeal Brief that, in substance, Quan does not mention first UL data including a first identifier value, Examiner respectfully disagrees. As provided above and in the Final Re Claim 8, Quan explicitly describes including service group identifiers with BSRs and service data in the first UL data that are not associated with the first service group – thus, the first UL data is disclosed as including BSR1, SD1, BSR2, ID2, BSR3 and ID3. Quan Fig. 5, paragraphs 199-200. Since, as provided above with regard to claim 7, Quan’s service identifier values are equivalent to the claimed identifier values, Quan’s ID2 included in the first UL data appears to be equivalent to the claimed first identifier value.
In response to Applicant’s argument on page 38 of the Appeal Brief that, in substance, Quan does not disclose a second identifier value of second bit information, Examiner respectfully disagrees. As provided above, Quan discloses including BSR1, SD1, BSR2, ID2, BSR3 and ID3 in first UL data. The Final provided that Quan’s ID3 is equivalent to the claimed second identifier value, because it identifies the service group associated with BSR3. Final pp. 12-14 citing Quan Fig. 5, paragraphs 199-200.
In response to Appellant’s argument on page 38 of the Appeal Brief that, in substance, Quan’s service identifier value are not equivalent to the claimed identifier values, because the service identifier value are supposedly not selectable, Examiner respectfully disagrees for the same reasons provided above with regard to Appellant’s arguments regarding claim 7.

In response to Appellant’s argument on page 38 of the Appeal Brief that, in substance, Quan does not disclose the UE being allocated any allocation information for selection by the UE, examiner respectfully disagrees for the reasons provided above with regard to Appellant’s arguments regarding claim 7.
In response to Appellant’s argument on page 39 of the Appeal Brief that, in substance, Examiner relied on impermissible hindsight to find claim 8 anticipated by Quan, Examiner respectfully disagrees for the reasons provided above with regard to Appellant’s arguments regarding claim 2.
With regard to Appellant’s arguments regarding claim 9 –
In response to Appellant’s argument on page 42 of the Appeal Brief that, in substance, Quan does not disclose UE-selected identifier values, Examiner respectfully disagrees for the reasons provided above with regard to claims 7 and 8.
In response to Appellant’s argument on page 42 of the Appeal Brief that, in substance, Examiner relied on impermissible hindsight to find claim 9 anticipated by Quan, Examiner respectfully disagrees for the reasons provided above with regard to Appellant’s arguments regarding claim 2.

With regard to Appellant’s arguments regarding claim 11, in response to Appellant’s argument on pages 46-47 of the Appeal Brief that, in substance, Quan does not disclose the claimed invention of claim 11, Examiner respectfully disagrees. The limitations of claim 11 are 
In response to Appellant’s argument on page 47 of the Appeal Brief that, in substance, the second information of claim 11 specifies attributes of a second data payload, Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., second information specifying attributes of a second data payload) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Even if claim 11 were to be amended to claim “second information specifying attributes of a second data payload,” Quan would still anticipate such an amended claim 11. As provided above, Quan discloses first UL data (equated to the claimed first configured grant communication) including BSR1, SD1, BSR2, SD2, ID2, BSR3 and ID3, and second UL data (equated to the claimed second configured grant communication) including BSR2, SD2 and ID2. Quan Fig. 3, 5, paragraphs 199-200 and 224-229. “ID2” and “ID3” is used here as shorthand for Quan’s disclosure of a service group identifier for BSR2, SD2 and BSR3, respectively. BSR2, ID2 and BSR3 were reasoned to be equivalent to the claimed second information. Final Re 
In response to Appellant’s argument on pages 47-48 of the Appeal Brief that, in substance, Quan’s BSR1 or BSR2 supposedly do not equate to the claimed first information since they indicate an amount of service data for their associated services as buffered by the UE, Examiner respectfully disagrees for the reasons provided above with regard to Appellant’s arguments regarding claim 1. 
In response to Appellant’s argument on page 48 of the Appeal Brief that, in substance, Quan and the claimed invention have different usefulness, Examiner respectfully disagrees. In response to applicant's argument that Quan and the claimed invention are , a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, Quan and the claimed invention appear to have the same benefits of providing a BS with information, such as a BSR, indicating a degree to which a UE intends to use UL resources to the BS so that the BS may configure UL resources accordingly. As provided above, Quan explicitly discloses the BS configuring UL resources according to BSRs. Quan paragraphs 211, 213. 
Therefore, the Final properly relies on Quan for anticipating claim 11.
In response to Appellant’s argument on page 48 of the Appeal Brief that, in substance, Examiner relied on impermissible hindsight to find claim 11 anticipated by Quan, Examiner respectfully disagrees for the reasons provided above with regard to Appellant’s arguments regarding claim 2.

With regard to Applicant’s argument regarding claim 21 –
In response to Applicant’s argument on 69 that Quan’s disclosure of a UE receiving multiple service identifiers from a BS is not equivalent to the claimed reception of a pool of multiple identifier values from a BS, Examiner respectfully disagrees. 
As provided above and in the Final, Quan discloses a UE receiving from a BS service group configuration information that the UE uses to request UL resources according to the service group configuration information including service group information including an identifier such as an identifier also indicating priority that the UE uses to organize buffered data for UL transmission and determining/selecting which service group data and information to include in particular UL data for UL transmission. Final Re Claim 21, pp. 15-17 citing Quan Fig. 3, paragraphs 113, 138-140, and Re Claim 7, pp. 11-12 citing Quan paragraphs 155 and 157-158. The reasoning for why Quan discloses a UE receiving multiple identifiers (i.e., a pool of multiple identifiers selectable by the UE) is provided above with regard to Appellant’s arguments regarding claim 7 at pages 29-31. Thus, Quan appears to anticipate claim 21 as provided in the Final.
In response to Appellant’s argument on page 69 of the Appeal Brief that, in substance, the claimed invention differs from Quan because Quan appears to use identifiers for functions not included in claim 21, Examiner respectfully disagrees. In response to applicant's argument 
In response to Appellant’s argument on page 70 of the Appeal Brief that, in substance, Quan’s tracking of services are not equivalent to the claimed assignment the multiple identifier values in the set of selected multiple identifier value to a respective configured grant communication, Examiner respectfully disagrees. As provided in the Final, Quan explicitly discloses first UL data as associated with a first service group and subsequent UL data as associated with second, third and fourth service groups. Final Re Claim 21 p. 16 citing Quan at Fig. 3, 5, paragraphs 122, 155, 157-158 and 199-200. Quan explicitly discloses the four highest priority service groups being each associated with one or more UL data to be transmitted using UL resources sequentially configured by the BS receiving the service data for each service group. Thus, Quan’s association is equivalent to the claimed assignment, and Quan still appears to anticipate claim 21 as provided in the Final.
In response to Appellant’s argument on page 70 of the Appeal Brief that, in substance, the Final’s reliance on Quan to anticipate claim 21 was improper and claims 21-26 should be allowed, Examiner respectfully disagrees for reasons provided above. 

With regard to Appellant’s arguments regarding claim 22, Appellant’s argument on page 73 appears to merely conclude that Quan does not disclose claim 22, and that Quan does not disclose the limitations of claim 21 as previously argued with regard to claims 1 and 7, Examiner respectfully disagrees. For the reasons Quan still anticipates claim 21 as provided above with regard to Appellant’s argument regarding claim 21, Quan still anticipates claim 22.
In response to Appellant’s argument on page 73 of the Appeal Brief that, in substance, Examiner relied on impermissible hindsight to find claim 22 anticipated by Quan, Examiner respectfully disagrees for the reasons provided above with regard to Appellant’s arguments regarding claim 2.
With regard to Appellant’s arguments regarding claim 23, Appellant’s argument on page 74 appears to merely conclude that Quan does not disclose claim 23, and that Quan does not disclose the limitations of claim 21 as previously argued with regard to claims 1 and 7, Examiner respectfully disagrees. For the reasons Quan still anticipates claim 21 as provided above with regard to Appellant’s argument regarding claim 21, Quan still anticipates claim 23.
In response to Appellant’s argument on page 74 of the Appeal Brief that, in substance, Examiner relied on impermissible hindsight to find claim 23 anticipated by Quan, Examiner respectfully disagrees for the reasons provided above with regard to Appellant’s arguments regarding claim 2.
With regard to Appellant’s arguments regarding claim 24 –
In response to Appellant’s argument on page 75 of the Appeal Brief that, in substance, Quan does not disclose the claimed separate occupancy times of first and second configure grant communications, Examiner respectfully disagrees.

As provided in the Final, Quan appears to explicitly disclose communicating first UL data and second UL data during times that do not overlap each other. Following Quan’s disclosure, such an overlap is impossible. Quan discloses that the UE must receive an UL configuration from the BS for transmitting the second UL data in order to transmit the second UL data. The BS configures the UL configuration based on the first UL data that the BS received from the UE. Final Re Claim 24, pp. 19-20 citing Quan Fig. 3 steps S306 and S310, paragraphs 122 and 225. Thus, the UE is disclosed as transmitting the first UL data, receiving a UL configuration for transmitting the second UL data, and transmitting the second UL data according to the UL configuration. That means the UE must have experienced the end of an UL window, the beginning of a DL window, the end of the DL window and the beginning of another UL window, as required in an LTE system, between transmitting the first UL data and then transmitting the second UL data. Thus, even if Quan doesn’t explicitly use the term “channel occupancy time,” Quan still anticipates the limitation at issue. Therefore, as provided in the Final, Quan is properly relied upon for anticipating claim 24.

With regard to Appellant’s Argument regarding claim 25 –
In response to Appellant’s argument on page 77 of the Appeal Brief that, in substance, Quan’s service group identifiers cannot be equated to the claimed Hybrid Automatic Repeat reQuest (HARQ) identifier values, Examiner respectfully disagrees. Appellant, apparently misunderstands or has misread the reasoning provided in the Final at p. 19. 
The Broadest Reasonable Interpretation of the term “set of multiple identifier values” as claimed in claim 21 encompasses many different types of identifiers. As provided in the Final, Quan discloses various types of identifiers that disclose matter well within the scope of a selected set of multiple identifier values – such as an identifier indicating priority, an attribute value of a service type, an attribute priority of a service type, transmission latency requirement, a scheduling and coding scheme, a new data indicator, a HARQ process number, a redundancy version and a resource attribute. Quan paragraphs 158 and 184-190. Quan discloses the UE determining priority of the service groups from the identifier such as by using the identifier to determine an attribute and attribute priority. Quan paragraph 158. All of these examples of identifiers are examples of matter within the scope of the claimed selected set of multiple identifier values. 
Here, finding Quan as disclosing the set of multiple identifier values as HARQ identifier values, the Final provides that Quan explicitly discloses the BS providing a HARQ process number of a service group in UL scheduling information corresponding to each service group. 
Further, since Quan discloses the BS providing a HARQ process number for each service group that dictates service group priority for LTE UL transmission, Quan’s HARQ process number is a type of identifier indicating priority, and Quan’s identifiers indicating priority are properly equated to the claimed multiple identifier values. Therefore, the mapping of Quan to claim 25 properly applies to claim 21 as well.
In response to Appellant’s argument on page 78 of the Appeal Brief that, in substance, Examiner relied on impermissible hindsight to find claim 25 anticipated by Quan, Examiner respectfully disagrees for the reasons provided above with regard to Appellant’s arguments regarding claim 2.
Therefore, none of Appellant’s argument regarding claim 25 are persuasive as they are the product of an apparent a misreading of the reasoning provided in the Final.
Regarding claim 26 –

With regard to Appellant’s arguments regarding claim 27 –
In response to Appellant’s argument on page 80 of the Appeal Brief that, in substance, Quan does not disclose matter within the scope of claim 27, because Quan supposedly does not mention a UE performing selection when a BS appears perform a selection, Examiner respectfully disagrees for the reasons provided above with regard to Appellant’s arguments regarding claim 7.
In response to Appellant’s argument on page 80 of the Appeal Brief that, in substance, Examiner relied on impermissible hindsight to find claim 27 anticipated by Quan, Examiner respectfully disagrees for the reasons provided above with regard to Appellant’s arguments regarding claim 2.
With regard to Appellant’s arguments regarding claim 28 –
Appellant’s arguments appear to be substantially similar to those regarding claim 27. Therefore, Appellant’s arguments regarding claim 28 remain unpersuasive for the reasons provided above with regard to claim 27.
With regard to Appellant’s arguments regarding claim 31 –
In response to Appellant’s argument on pages 82-83 of the Appeal Brief that, in substance, Quan does not disclose second bit information being included in a first configured grant communication and in the second configured grant communication, Examiner respectfully disagrees. Quan discloses various implementations (i.e., iterations) of performing the method illustrated in Fig. 3 for performing UL transmissions for a first service group, second service 
As described above at pages 6-7 with regard to Quan’s mapping to claim 1, Quan discloses that first UL data may include BSR1, SD1, BSR2, SD2 and ID2, wherein BSR2 and ID2 are mapped to the claimed second bit information since they both indicate attributes about SD2 that may be included in second or third UL data. Quan 197-200. Since second UL resources are associated with the first service group, Quan discloses that second UL data may include BSR1, SD1, BSR2, SD2 and ID2. Although the information provided in BSR2 may have changed between the first implementation and the second implementation, ID2 would not have changed since it still identifies the service group to which BSR2 and SD2 are associated. Quan discloses ID2 being included in both the first UL data and second UL data since first and second UL data are associated with the first service group. 
In response to Appellant’s argument on page 83 of the Appeal Brief that, in substance, Examiner relied on impermissible hindsight to find claim 31 anticipated by Quan, Examiner respectfully disagrees for the reasons provided above with regard to Appellant’s arguments regarding claim 2.

With regard to Appellant’s argument regarding claim 32 –
In response to Appellant’s conclusion on page 86 of the Appeal Brief that, in substance, Quan doesn’t disclose any matter that the Final reasons it to disclose, Examiner respectfully disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Here, as provided above with regard to claim 8, at pages 31-33, Quan explicitly discloses the matter Appellant concludes that Quan does not disclose. Since detailed analysis for how Quan discloses matter has already been provided, it will not be repeated again here.
With regard to claim 33 –
Appellant does not appear to have provided a particular argument addressing the rejection of claim 33 aside from mentioning claim 33 in Appellant’s arguments regarding claim 1. Therefore, Appellant’s arguments regarding claim 33 are not persuasive for the reasons Appellant’s argument regarding claim 1 are not persuasive.
With regard to Appellant’s argument regarding claim 10 –
In response to Appellant’s arguments on page 89 of the Appeal Brief that, in substance, neither Park et al. (US 10,701,677, hereinafter Park) nor Quan disclose support for configured grants and dynamic grants and their combination is not functional, Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 

Appellants fails to consider that Park’s disclosure of supposedly not allowing BSRs to be transmitted in UL actually only applies to supporting dynamic grants – BSRs are disclosed as still allowed for supporting configured grants. Park Fig. 5 step 530, Col. 11 Lines 54-58 explicitly disclose the UL transmitting a BSR in UL to a BS. Thus, Appellant’s conclusion that a combination of Quan and Park is not functional is not congruent with the facts.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Here, Park is the only source of motivation for using Park to modify Quan in order to reach the claimed invention of claim 10. Therefore, none of Appellant’s arguments regarding claim 10 are persuasive.
With regard to Appellant’s arguments regarding claim 29 –

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, the Final relies on Quan as cited for anticipating claim 1 and uses Park to modify Quan to ensure that using a HARQ process number as a service group identifier would have been at least obvious to one having ordinary skill in the art before the effective filing date of the present application. Final Re Claim 29, pp. 25-26. As provided above with regard to Appellant’s argument regarding claim 25, Quan discloses providing multiple HARQ identifier values at Fig. 3, paragraphs 184-188. Similarly, Park discloses using a HARQ process ID for identifying UL grant signals. Park Fig. 8, Col. 22 Line 64 – Col. 23 Line 30 and Col. 23 Lines 39-48. One would have been motivated to use Park to modify Quan to arrive at using HARQ process IDs for first and second bit information, as required by claim 29, because HARQ process IDs are particularly useful for efficient granting and use of UL resources. Park Col. 23 Lines 28-48.
As provided above with regard to Appellant’s arguments regarding claim 10, the combination of Quan and Park is functional, because Park discloses the use of BSRs for supporting configured grants. Thus, Appellant’s arguments against Park in piecemeal analysis and against the functionality of Quan modified by Park are not persuasive.

Therefore, none of Appellant’s arguments regarding claim 29 are persuasive.
With regard to Appellant’s arguments regarding claim 34 –
In response to Appellant’s argument on pages 95-96 of the Appeal Brief that, in substance, the combination of Quan-Park as proposed in the Final is not functional, Examiner respectfully disagrees for the reasons provided above with regard to Appellant’s arguments regarding claims 10 and 29.
Regarding Claims 35 and 36 –
Appellant does not appear to specifically argue against the Final rejection of claims 35 and 36. Therefore, Examiner respectfully requests the affirmation of the Final rejection of claims 35 and 36 for the reasons provided above with regard to Claim 1, upon which claims 35 and 36 ultimately depend.
With regard to Appellant’s arguments regarding claim 37 – 
In response to Appellant’s argument on pages 97-98 of the Appeal Brief that, in substance, the combination of Quan-Park to disclose claim 37 is not functional because of Park’s disclosure of how it uses HARQ process numbers, Examiner respectfully disagrees. Appellant’s discussion of HARQ process numbers do not appear to relate to claim 37 in any way, since claim 37 is directed to implementing a Listen-Before-Talk protocol – not to using HARQ process numbers in any way. Therefore, Appellant’s arguments regarding claim 37 are not persuasive, because they do not appear to be relevant to the claimed subject matter of claim 37.

With regard to Appellant’s arguments regarding claim 30 – 
In response to Appellant’s argument on page 108 of the Appeal Brief that, in substance, Koorapaty et al. (US 2019/0150196, hereinafter Koorapaty), alone, does not disclose the claimed invention of claim 30, Examiner respectfully disagrees. 
In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, as provided above with regard to Appellant’s arguments regarding claim 25, Quan appears to disclose a HARQ process identifier as a type of service group identifier. However, Quan does not appear to use terms like “tagging” to describe its embodiments. As provided in the Final, Koorapaty appears to disclose the use of tags on UL transmissions, wherein such tags may indicate a HARQ process or whether new data is being transmitted. Final Re Claim 30 citing Koorapaty Fig. 9 paragraphs 135-137. One would have been motivated to modify Quan with Koorapaty to reach the claimed invention of claim 30, because use of such tags appear to improve a base station’s ability to adapt resources for uplink transmission. Koorapaty paragraph 143.

In response to Appellant’s argument on page 108 of the Appeal Brief that, in substance the combination of Quan-Koorapaty is irrational because Quan’s service identifier values and BSRs do not appear to relate to HARQ process value/identifiers (i.e., Koorapaty is non-analogous art), Examiner respectfully disagrees. 
In response to applicant's argument on that Koorapaty is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Quan and Koorapaty appear to improve a base station's ability to allocate resources for UL transmissions, specifically by indicating a service group identifier such as a HARQ process number or applying a new data indicator to UL data. See above with regard to Appellant’s argument regarding claim 25, Quan paragraphs 211 and 213, and Koorapaty paragraph 143. Thus, the combination of Quan-Koorapaty appears to be reasonable.
In response to Appellant’s argument on page 108 of the Appeal Brief that, in substance, Examiner must have relied on improper hindsight to find claim 30 obvious in view of Quan-Koorapaty, Examiner respectfully disagrees.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Here, the Final properly and clearly reasons that Koorapaty, not claim 30 itself or any other portion of the present application, provides the requisite motivation for using Koorapaty to modify Quan in order to arrive at the claimed invention. Thus, Appellant’s argument regarding improper hindsight is not persuasive.
 Therefore, none of Appellant’s arguments regarding claim 30 are persuasive.
As provided above, none of Appellant’s arguments amounted to more than mere general allegations of patentability – providing no analysis of the prior art compared to the claimed invention beyond nearly 100 pages of reproductions and mere conclusions that various (often misrepresented) portions of the prior do not disclose the claimed matter. Nonetheless, each “argument” has been specifically addressed above in as concise a manner as possible given the magnitude of Appellant’s general allegations. Therefore, Examiner respectfully requests affirmation of the Final rejection of claims 1-40.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Thomas R Cairns/Primary Examiner, Art Unit 2468                                                                                                                                                                                                        
Conferees:
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468             
                                                                                                                                                                                           /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an